Case: 22-40114         Document: 00516565464          Page: 1     Date Filed: 12/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 22-40114                         December 2, 2022
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

   Abid Naseer,

                                                                Petitioner—Appellant,

                                           versus

   Jason W. Cox, Warden FCI Three Rivers,

                                                                Respondent—Appellee.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 2:21-CV-57


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Abid Naseer, federal prisoner # 05770-748, appeals the dismissal of
   his 28 U.S.C. § 2241 petition in which he sought to challenge a disciplinary
   conviction for failing to submit to a pat down search by a female correctional
   officer, which he objected to on religious grounds. He argues that his convic-
   tion should be expunged, that an injunction should enter against female pat-



          *
              This decision is not designated for publication. See 5TH CIR. R. 47.5.
Case: 22-40114       Document: 00516565464            Page: 2   Date Filed: 12/02/2022




                                       No. 22-40114


   down searches, and that he should be granted appropriate relief under the
   Religious Freedom Restoration Act.
            The district court determined that § 2241 was not the appropriate
   means for Naseer to challenge his prison disciplinary conviction as it did not
   challenge the fact or duration of his confinement and that his loss of commis-
   sary privileges did not implicate due process concerns. Naseer does not ad-
   dress either determination in his opening brief, and he makes only a conclu-
   sory and speculative argument in his reply brief that he may eventually lose
   good-time credits towards his release. Even though we liberally construe the
   pleadings of a pro se litigant, such litigants must nonetheless brief issues to
   preserve them. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
   Likewise, we do not ordinarily consider issues raised for the first time in a
   reply brief. See Morin v. Moore, 309 F.3d 316, 328 (5th Cir. 2002). In any
   event, the district court correctly determined that § 2241 does not authorize
   Naseer to challenge the conduct at issue here. See Spina v. Aaron, 821 F.2d
   1126, 1127-28 (5th Cir. 1987) (addressing § 2241 petitions); Malchi v. Thaler,
   211 F.3d 953, 958 (5th Cir. 2000) (holding that loss of commissary privileges
   did not raise due process claim).
            We decline to address Naseer’s RFRA argument because he raises it
   for the first time on appeal. See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.
   1994).
            In the event Naseer intends to seek relief relating to his objection,
   based on religious grounds, to being physically contacted by female guards,
   he is reminded that he may initiate a civil lawsuit pursuant to the Religious
   Freedom Restoration Act, 42 U.S.C. § 2000bb-1(c), and the Religious Land
   Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc-1, 2000cc-2.
            AFFIRMED.




                                            2